Citation Nr: 1505905	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-03 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left hip disorder, identified as moderate spondylosis. 

2.  Entitlement to service connection for low back disorder, identified as advanced spondylosis with atherosclerosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Mrs. J.C. 



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1963 to April 1967. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from an October 2011 rating decision by the Department of Veterans Affairs, Regional Office located in Montgomery, Alabama (RO), which denied the benefits sought on appeal. 

In May 2013, the Veteran and his sister testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for left hip moderate spondylosis and low back advanced spondylosis with atherosclerosis.  Based on a review of the claims folder, the Board finds that additional evidence is needed prior to adjudication of the claims. 

The Veteran contends that his current diagnosed left hip moderate spondylosis and low back advanced spondylosis with atherosclerosis are related to his period of service when he sustained injuries while performing his military duties at Davis-Monthan Air Force Base, in Tucson, Arizona.  The Veteran reports that while he was helping to relocate a Three System Hydraulic Test Stand (weighing approximately 8000 lbs.), he slipped and fell which caused the tow bar shift and land on him.  He though the generator was going to run over him, so he placed his feet on unit to keep himself in front of the generator.  He was pushed 30 feet before it stopped.  The Veteran reports that at the time he did not think he was injured and he returned to his duties; however, a few days later, he reports that he had severe back pain and difficulty walking.  He sought treatment at the hospital clinic and he was given a diagnosis but he was told to return to duty.  The Veteran further reports that he experienced two subsequent episodes when he was unable to walk prior to his separation from service in 1967, and he experienced a similar episodes where he was unable to walk in the years following his separation from service.  See statement from the Veteran dated in June 2011, see also May 2013 Board hearing transcript.  

The Veteran has asserted that his treatment records from the hospital clinic at Monthan Air Force Base, in Tucson, Arizona regarding his complaints of back pain following the injury are missing from the record.  See January 2013 substantive appeal, VA Form-9.  The record does contain some of the Veteran's service treatment records; however, none of the available service treatment records show complaints of back problems or any problems related to the injury as described above.  No further action has been taken to attempt to locate any outstanding service treatment records.  

On remand, the RO/AMC should contact the Veteran and ask him to provide additional information regarding where and approximate date range he sought treatment for back problems or any problems related to the injury.  Then, the RO/AMC should request such outstanding service treatment records from any appropriate source, to include the identified hospitals directly and/or National Personnel Records Center, to ensure that all service treatment records are associated with the claims file.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

The Veteran also identified outstanding VA treatment records from VA medical facilities in Connecticut dated from 2000 to 2006 that should be obtained and associated with the claims folder. 

In addition, on remand, the Veteran should be afforded a VA examination in conjunction with his claim for service connection for left hip and low back disorders.  The record contains two private medical statements in which the Veteran's treating private medical providers, Drs. M. and B., link his current diagnosed left hip and low back disorder to his reported in-service injury.  Both of these private medical opinions were based solely on the Veteran's reported medical history and they did not involve a review of the claims folder.  Given the evidence, the Board concludes that appropriate VA examinations are warranted to determine whether the Veteran's left hip and low back disorders are related to his period of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide additional information regarding the approximate date ranges (two-month intervals) he sought treatment for hip and back problems or any problems related to his alleged in-service injury while stationed at Monthan Air Force Base, in Tucson, Arizona. 
 
2. Upon receipt of the Veteran's response, request the identified outstanding service treatment records from the military medical facility at Monthan Air Force Base, in Tucson, Arizona, from the appropriate sources, to include the identified medical facility directly and/or National Personnel Records Center, to ensure that all service treatment records are associated with the claims file. 

3. Outstanding VA treatment records from VA facilities in Connecticut dated from 2000 to 2006 should also be obtained and associated with the claims folder. 

4. All reasonable attempts should be made to obtain such identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5. After the above development has been completed, schedule the Veteran for the appropriate VA examination(s) for determining the nature and etiology of the Veteran's left hip and low back disorders.  The Veteran's claims folder and a copy of this REMAND should be provided to the examiner(s) for review prior to completion of the examination(s).  Moreover, a notation to the effect that this record review took place must be included in the examination report.  All indicated studies, tests, and evaluations should be performed.  All pertinent symptomatology and findings should be reported in detail. 

In the examination report, the VA examiner(s) should provide answers to the following: 

(a) Specifically identified the nature of the Veteran's left hip and low back disorders. 

(b) For any diagnosed left hip and low back disorders, the VA examiner(s) should provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed disorder had an onset during the Veteran's period of service, or is otherwise related to any aspect of his military service, to include his reported injury. 

In doing so, the VA examiner should consider all pertinent evidence of record as well as the Veteran's reported history of symptomatology.  The examiner should also comment on the findings contained in the 2012 and 2013 private medical statements. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  If the examiner is unable to provide any opinion requested, then he or she must state so and why.

6. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




